DETAILED ACTION
Claims 2 – 7, 9 – 15, 17 – 18 and 20 - 21 have been presented for examination.  Claims 2 – 7, 9, 11 – 15, 17 – 18 and 20 - 21 are currently amended.  Claims 1, 8, 16 and 19 are cancelled.
This office action is in response to submission of the AFCP 2.0 request on 02/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Allowable Subject Matter
Applicant’s amendments overcome the prior art rejections.  Therefore, they are withdrawn.

Response to Double Patenting
Applicant’s filed and approved Terminal Disclaimer overcomes the double patenting rejection.  Therefore, it is withdrawn.

Response to Claim Objections
Applicant’s cancellation of claim 1 and 8 overcome the claim objections.  Therefore, they are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record take together or in combination disclose the claim 6 (and similarly for claim 13, 17 and 20) method of controlling a sub-system of a mechanical system having at least two separate mechanical sub-systems, comprising the step (and similarly a processor circuit configured to perform operations comprising for claim 13 and 20) “wherein measuring the at least one of time-dependent temperature, pressure, and flow rate of the first sub-system generates an output signal that mimics one or more components of a well bore-reservoir system”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.
None of the prior art of record take together or in combination disclose the claim 15 (and similarly for claim 18) first sub-system of a mechanical system having at least two separate mechanical sub-systems, the sub-system comprising a processer circuit configured to perform operations comprising “the second sub-system the comprises a porous medium”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

The claims 6, 13, 17 and 20 positively recite "mimic[s] one or more components of a well bore-reservoir system" which is a different embodiment from Horuichi et al. (US 6752019) which is directed to mimicking one or more components of a bridge (i.e. the pile in soil/water) for use in simulating the vibration response of the entire bridge due optimizing a physical wellbore-system in the field, and teaches a single physical experiment of a wellbore-reservoir system (i.e. the components are directly attached to each other with no intervening control signals and/or controlling using valves, pumps, or gas compressors, etc.), and teaches a coupled dynamic model of a wellbore-reservoir system (i.e. two separate models which are linked during their time evolution). However the prior art does not teach a coupled physical simulation of a wellbore-reservoir (i.e. one or both of the wellbore and the reservoir are physical models which are linked during their time evolution). Therefore utilizing the claimed invention to link one or more physical experiments which mimic one or more components of wellbore-reservoir system by providing input and output signals between the two experiments is novel and non-obvious over the prior art. 
The claims 15 and 18 positively recite that the first and second subsystems are a vertical pipe and a porous medium, respectively, which is a different embodiment from Horuichi et al. (US 6752019) which is directed to mimicking one or more components of a bridge (i.e. the pile in soil/water) for use in simulating the vibration response of the entire bridge due to seismic movement or wind/water fluctuation pressures. The prior art teaches optimizing a physical vertical wellbore (i.e. a vertical pipe) connected to a reservoir (i.e. a porous medium) in the field, and teaches a single physical experiment of a vertical pipe connected to a porous medium (i.e. the components are directly attached to each other with no intervening control signals and/or controlling using valves, pumps, or gas compressors, etc.), and teaches a coupled dynamic model of a vertical wellbore connected to a reservoir (i.e. two separate models which are linked coupled physical simulation of a vertical pipe and a porous medium (i.e. one or both of the vertical pipe and the porous medium are physical models which are linked during their time evolution). Therefore utilizing the claimed invention to link one or more physical experiments which comprise a vertical pipe and a porous medium by providing input and output signals between the two experiments is novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148